DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objections. Accordingly, Examiner withdraws these previous claim objections.

35 U.S.C. 112 Rejections:
Claims 1-8, 10-17, 19, and 21-23 were previously rejected under 112(b) for issues with the independent claims. The independent claims were amended, and thus, the previous 112(b) rejections have been overcome via amendments to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific system features that are comprised of the combination of components as presented in the claimed invention. More specifically, the closest two pieces of art, Wang et al. (U.S. 2015/0235334) hereafter referred to as Wang ‘334 and Wang et al. (U.S. 2015/0187036) hereafter referred to as Wang ‘036, fail to teach all of the limitations of independent claims 1, 10, and 15 in combination.
Specifically, Wang ‘334 is directed to a healthcare fraud sharing system. In one embodiment, fraud patterns are recognized and schemes are generated and shared from these patterns.
As such, Wang ‘334 teaches some of the claimed limitations, but does not teach anything related to determinations of a second source of fraud and a backup source of fraud based on the first source of fraud, selection of training datasets based on veracities of potential previous sources of fraud, and selection of a model with the highest contribution in determining the potential source of fraud. There is nothing in Wang ‘334 that would suggest this.
The second reference, Wang ‘036, deals with a computer-implemented system for analyzing healthcare data. As such, while Wang ‘036 does teach determinations of alternative sources of fraud, it too does not teach anything related to selection of training datasets based on veracities of potential previous sources of fraud and selection of a model with the highest contribution in determining the potential source of fraud. There is nothing in Wang ‘036 that would suggest this.
The prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.
With respect to eligibility under 35 U.S.C. 101, Examiner asserts that the present claims recite additional elements which, when integrated into the abstract idea, become a practical application. The present claims are claimed in a manner that is more than a mere recitation of a particular technological field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                         
/Rachel L. Porter/Primary Examiner, Art Unit 3626